Citation Nr: 9910384	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-43 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a kidney condition.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine with a fracture of the lamina 
and spondylolisthesis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for the residual 
of left Achilles tendon repair, including a scar, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
chondromalacia of the left knee.  

6.  Entitlement to an increased (compensable) evaluation for 
pericarditis.  

7.  Entitlement to an increased (compensable) evaluation for 
sinusitis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for pericarditis 
and for lumbar spine, left Achilles tendon, left knee and 
sinus disabilities, assigning noncompensable ratings for 
each.  This same rating decision denied service connection 
for right knee and kidney disorders.  Subsequent rating 
decision increased the ratings for the lumbar spine and 
Achilles tendon disabilities to 10 percent.

The issues concerning service connection for a right knee 
disorder, an increased evaluation for degenerative arthritis 
of the lumbar spine with a fracture of the lamina and 
spondylolisthesis, a compensable evaluation for 
chondromalacia of the left knee, and a compensable evaluation 
for sinusitis have been remanded for further development.  
The remaining issues have been decided.  

During the course of the appeal the veteran has raised the 
issue of entitlement to service connection for a leg length 
discrepancy, alleged to be secondary to the stretching of the 
left leg due to Achilles tendon repair.  Since this issue has 
not been adjudicated, it is referred to the regional office 
for appropriate development and adjudication.  


FINDINGS OF FACT

1.  The claim for service connection for a kidney condition 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  Residual of left Achilles tendon repair, including a 
scar, is manifested by some stiffness and tightness with 
dorsiflexion of the left ankle, a probable slight decrease in 
dorsiflexion, but not marked limitation of motion.

3.  The veteran does not have demonstrable residuals of 
pericarditis; his chest pains are non-cardiac in etiology.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a kidney 
condition.  38 U.S.C.A. § 5107(a) (West 1998).  

2.  The schedular criteria for a disability rating in excess 
of 10 percent for the residual of left Achilles tendon 
repair, including a scar, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 7805-5271 (1998).

3.  The schedular criteria for a compensable disability 
rating for pericarditis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7002 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Kidney Condition

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran testified at his August 1996 hearing before the 
undersigned Member of the Board that he believed that he had 
a kidney problem, as he experienced uncontrolled leakage 
after urination.  

Service medical records reveal that in October 1987 the 
veteran sustained an episode of hematuria following a mild 
abdominal pain that had occurred two days previously and had 
not entirely resolved.  He had had no past history of 
hematuria.  A diagnosis was not provided, although renal 
calculi were to be ruled out.  Follow-up in November 1987 
noted that he had not had any further episodes of hematuria.  
His retirement medical examination, dated in August 1993, 
stated that all tests for hematuria had been negative, and 
that he had had no further complications and no sequelae from 
this symptom.  Clinical evaluation of the genitourinary 
system was normal.

Examination of the veteran's genitourinary system, pursuant 
to a VA general medical examination in October 1993, noted 
that his kidneys were not palpably enlarged.  He reported no 
frequency of urination or lack of control.  The prostate was 
smooth, symmetrical, and non nodular.  It was not enlarged.  
Urinalysis was normal.  The examiner did not provide a 
diagnosis relating to any genitourinary condition.  

Pursuant to Board remand, the veteran was afforded another VA 
general medical examination in January 1997.  He reported at 
that time a history of passing blood during service.  
Although he had been evaluated, no etiology for the symptom 
had been found.  He currently noted no blood in his urine, 
but stated that he had some urinary leakage at times.  There 
was no history of any frequency of urination or of any 
burning sensation.  He denied prostate problems or nocturia.  
The examiner observed that the veteran was pleasant, well-
nourished, well-built, and in no distress.  Examination of 
the genitourinary system revealed that the prostate was 
slightly enlarged, but not tender.  The relevant diagnosis 
was possible mild enlargement of the prostate.  

A review of the records in the claims file indicates that 
this claim is not well grounded.  There is no evidence that 
the veteran currently has any type of kidney disorder.  He 
had experienced hematuria only once many years before; all 
tests had been negative; and no cause for the symptom had 
been found.  Although he now reports urinary leakage, the 
medical evidence does not show this symptom was caused by a 
kidney disorder.  A valid claim cannot be established without 
proof of a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Further, his retirement examination 
did not refer to a kidney disorder and noted that the 
hematuria had apparently resolved during service.  
Accordingly, service connection for a kidney disorder is 
denied.  

The RO has found the veteran's claim not well grounded and, 
in its September 1997 rating decision, has specifically 
addressed the question of well-groundedness, thus obviating 
any prejudice to the veteran from the omission of the well-
grounded analysis.  Additionally, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to submit a well grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996).  

II.  Increased Rating Claims

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Because these involve initial ratings, the increased rating 
claims have been decided pursuant to Fenderson v. West, 12 
Vet.App. 119 (1999). 

A.  Initial Evaluation for the Residual of Left Achilles 
Tendon Repair

The veteran testified at his Board hearing that, after doing 
a lot of walking or standing, his ankle left ankle became 
sore in an area about in the middle of the incision.  He 
described the sensation as a soreness and pain, not in the 
scar itself, but behind it.  He asserted that this 
intermittent pain limited his ability to accomplish prolonged 
walking.  

Service medical records indicated that the veteran underwent 
left Achilles tendon repair in March 1990.  By September 
1990, he reported that he felt great and was jogging without 
any problems.  Examination at that time revealed that his 
ankle had excellent range of motion and strength.  His 
retirement examination in August 1993 noted that he had had 
Achilles repair and that he currently had full range of 
motion and good strength.  There were no complications and no 
sequelae from the operation.  

The VA general medical examination in October 1993 noted a 
reported history of the tearing of the left Achilles tendon 
while playing racquetball in 1990, followed by Achilles 
tendon repair.  Occasionally, this area on his left ankle 
became stiff, but he experienced no pain, and was able to 
resume playing racquetball.  Examination of the 
musculoskeletal system revealed that the left Achilles tendon 
area appeared normal.  No scar was noted.  The relevant 
diagnosis was post operative repair of a ruptured left 
Achilles tendon.  

A VA general medical examination in January 1997 provides a 
similar history.  The veteran added that when he walked or 
stood for long periods of time, he noticed soreness and when 
he dorsiflexed his left ankle, he felt tightness.  The left 
Achilles area revealed a well-healed surgical incisional scar 
over the area of the left Achilles tendon.  With dorsiflexion 
of the left ankle, he described some stiffness and tightness.  
The examiner stated that dorsiflexion was probably slightly 
decreased and limited by about five to ten degrees.  The 
relevant diagnosis was residual surgery, left Achilles 
tendon.  

The veteran is currently evaluated at a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This code 
includes only two criteria.  With marked limitation of 
motion, a 20 percent evaluation is warranted and with 
moderate limitation of a motion, a 10 percent evaluation is 
warranted.  Regulations provide that, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  Since this diagnostic code is based on 
limitation of motion, the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) apply.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 
38 C.F.R. § 4.40.  Other factors to be considered are 
reductions of the normal excursion of movements in different 
planes, including less or more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, with swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.  

On the initial post-service VA examination, complaints were 
of occasional stiffness of the ankle, but no functional 
impairment such as limitation of motion was associated with 
the Achilles tendon repair.  However, on the subsequent VA 
examination in January 1997, while stiffness and tightness 
were again described, this time there was objective evidence 
of functional impairment in the form of slight loss of 
dorsiflexion of the ankle.  The appellant has also reported 
pain after prolonged standing.  

Neither of the aforementioned VA examinations establishes 
entitlement to an initial rating greater than the 10 percent 
currently assigned.  The slight loss of dorsiflexion, in the 
Board's judgment, is less than the moderate limitation of 
motion of the ankle contemplated by the 10 percent rating 
under Diagnostic Code 5271.  (See 38 C.F.R. § 4.71a, Plate 
II, where normal dorsiflexion of the ankle is from 0 to 20 
degrees and normal plantar flexion is from 0 to 45 degrees.)  
Despite the complaints of pain after prolonged use, neither 
examiner has found pain during the examination, nor has there 
been any evidence of incoordination, swelling, deformity, or 
atrophy.  Consequently, the Board is unable to conclude that 
the symptomatology associated with the Achilles tendon repair 
noted on either of the post-service examinations establishes 
entitlement to an evaluation greater than the currently 
assigned 10.  Accordingly, an evaluation in excess of 10 
percent for the residual of left Achilles tendon repair is 
denied.  

B.  An Initial Compensable Evaluation for Pericarditis

In a letter addressed to VA, dated in June 1995, the veteran 
reiterated his belief that there was something wrong with his 
heart, as he continued to experience chest pains and had had 
episodes of cardiac arrhythmia.  He testified at his Board 
hearing that he had had intermittent pains in his chest 
during service, unrelated to physical activity, which he 
found hard to describe.  Although he had undergone testing in 
the military, physicians had been unable to determine what 
had caused the problem.  

The first occurrence of chest pain in service was in March 
1981, when the veteran had experienced the insidious onset of 
sharp chest pain, unrelated to exercise or breathing.  A 
differential diagnosis was pericarditis, by exclusion of 
other possibilities.  A follow-up examination, also in March 
1981 noted that the symptom was of questionable etiology and 
was resolving.  Although the differential diagnosis had been 
pericarditis, the examiner felt that the diagnosis would have 
been more certain had there been a rub.  By November 1981, 
the chest pain had resolved, with no further recurrence until 
June 1988, when the veteran developed substernal chest pain 
and pressure after having played a vigorous game of 
racquetball several days before.  The examiner, having 
consulted with another physician, stated that the whole 
picture suggested costochondritis.  A follow-up examination 
confirmed this diagnosis, noting, however, an abnormal EKG.  
An echocardiogram was performed and was normal.  The 
veteran's retirement examination noted the history of 
pericarditis.  Examination of the heart was normal.  

VA examination in October 1993 revealed no enlargement of the 
heart.  The rhythm was regular and sounds were normal.  He 
had weak posterior tibial pulses bilaterally and no 
ascertainable dorsalis pedis pulse.  

In January 1997, pursuant to Board remand, the veteran was 
afforded a special cardiology examination.  Reported history 
indicated several instances of chest pain during military 
service.  He stated that the chest pains were intermittent, 
substernal, and not necessarily related to exertion and 
described the pain as a sharp pain which lasted for a few 
seconds.  He had no history of any associated symptoms of 
nausea, vomiting, dizziness, radiation, or of any tingling or 
numbness in the arms.  Objective examination revealed that 
the veteran was in no distress, with no evidence of any 
cyanosis, clubbing, or increased jugular venous pressure.  
The heart revealed a normal S1, S2, and S3, regular rhythm, 
and no heart murmurs were noted.  Peripheral pulses were 
bilaterally symmetrical.  The examiner referred to the VA 
general medical examination, which revealed blood pressure 
readings of 120/80, sitting; 124/78, recumbent, and 124/90, 
standing, and a normal S1 and S2, regular rhythm, and no 
murmurs.  An echocardiogram, performed in March 1997, had 
been normal.  Chest x-ray results from July 1996 had been 
normal.  A stress test from September 1996 had been noted to 
be clinically and electrically negative, with excellent 
exercise tolerance.  The relevant diagnoses were past history 
of pericarditis with normal echocardiogram and non-cardiac 
chest pains.  

The veteran has been evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7002 for pericarditis.  A review of the 
evidence, however, indicates that the veteran does not 
currently have any signs or symptoms of pericarditis.  Recent 
VA examiners have determined that the chest pains are non-
cardiac in origin.  Since the veteran's currently-reported 
symptoms do not relate to pericarditis, the Board is unable 
to assign an initial compensable rating. Accordingly, the 
claim for a compensable evaluation for pericarditis must be 
denied.  


ORDER

Service connection for a kidney condition is denied. 

An initial evaluation in excess of 10 percent for the 
residual of left Achilles tendon repair, including a scar, is 
denied. 

An initial compensable evaluation for pericarditis is denied.  


REMAND

In November 1997, the veteran, in responding to  a 
supplemental statement of the case, submitted two consent 
forms authorizing the disclosure and release of his private 
medical records to VA, with the understanding that VA would 
use any forthcoming information in determining his 
eligibility to veteran's benefits.  Information was to be 
obtained from Bryant H. Hudson, III, M.D., of Montgomery, 
Alabama, in respect to the veteran's sinusitis, and from a 
Dr. Savoy, also of Montgomery, Alabama, in respect to back 
pain, sinusitis, and arthritis.  The claims file contains no 
evidence that the RO performed its duty to assist the veteran 
in obtaining these records.  

Additionally, pursuant to Board remand in December 1996, the 
RO was requested to obtain copies of all of the veteran's 
post-service VA records, as well as copies of post-service 
records of treatment at Maxwell Air Force Base.  Some records 
have been received from the VA Medical Center in Birmingham, 
apparently sent by the veteran, but there is no indication in 
the claims file that any attempt had been made by the RO to 
request all of his VA medical or his records from Maxwell 
AFB.  Because of the RO's failure to follow the directives 
contained in the 1996 Board remand, the Board is unable to 
decide the issues of service connection for a right knee 
disorder, or increased evaluations for degenerative arthritis 
of the lumbar spine, chondromalacia of the left knee, or 
sinusitis.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, further development is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should inquire of the veteran 
as to whether he has been treated for the 
above disorders at any facility other 
than those listed.  If so, after 
obtaining the proper authorization, the 
RO should obtain those records.  

2.  The RO should obtain copies of all 
the veteran's post-service VA records, as 
well as copies of all of his post-service 
records of treatment at Maxwell Air Force 
Base.  

3.  The RO should make every effort to 
obtain private treatment records from 
Drs. Hudson and Savoy at the addresses 
listed by the veteran on the 
aforementioned authorization forms.  
Should these physicians not be found at 
those addresses, attempts should be made 
to acquire more recent addresses.  

4.  The veteran should be afforded a VA 
ear, nose, and throat examination to 
determine the frequency, duration, and 
severity of any sinus infections.  All 
tests deemed necessary by the examiner 
should be conducted.  The examiner is 
requested to ask the veteran the names of 
medications which have been prescribed 
for him during any attacks and also of 
any medications which he may be taking on 
a routine basis.  The claims file and a 
copy of this remand should be made 
available to the examiner.  

5.  Following the receipt of additional 
records as to the veteran's orthopedic 
disabilities, if any, he should be 
afforded a special VA orthopedic 
examination to determine the nature and 
severity of any disability of the right 
knee, the nature and severity of 
chondromalacia of the left knee, and the 
nature and severity of degenerative 
arthritis of the lumbar spine with 
fracture of lamina, L5.  All indicated 
tests and studies should be accomplished, 
to include range of motion studies of the 
joints involved.  The claims file and a 
copy of this remand should be made 
available to the examiner before and 
during the examination.  In addition to 
describing any limitation of motion of 
these joints, the examiner should 
determine whether there is (1) pain on 
motion or pain on use, or both; (2) 
incoordination; (3) weakened movement 
with or against gravity (including 
varying resistance).  If possible, these 
determinations should be expressed in 
terms of degrees of additional range of 
motion lost, if any, due to pain with 
use, weakened movement, or 
incoordination.  

6.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
development has been completed in full.  
In particular, the RO should review the 
VA examination reports to verify that the 
examiners have complied with all 
directives contained in this Remand.  The 
sinusitis claim should be considered 
under both the old and the October 1996 
revisions.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

